UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7167



JOHN LEROY MCCOMBS,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Commissioner of SCDC; DIANE
AUSTIN, Librarian at Tyger River Correctional
Institution; RICHARD NOLLS, Lieutenant, SMU
Supervisor; ROBIN K. BAILEY, Sergeant, Shift
Supervisor; G. GUINN, Mailroom Worker; MARION
JAMES,   Librarian    at   Lee   Correctional
Institution,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-99-4055-6-10AK)


Submitted:   November 9, 2000          Decided:     November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Leroy McCombs, Appellant Pro Se. Robert Eric Petersen, SOUTH
CAROLINA DEPARTMENT OF CORRECTIONS, Columbia, South Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     John Leroy McCombs appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.   We

have reviewed the record and the district court’s opinion adopting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

McCombs v. Catoe, No. CA-99-4055-6-10AK (D.S.C. filed July 20,

2000; entered July 24, 2000).   We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2